Pee Curiam,
That the making of the will was the testator’s own act was convincingly shown by the preparatory drafts and consultations with his counsel. The directions were his own, and were clearly imparted by himself to counsel who embodied them in his will. The alleged undue influence therefore must have antedated the making of the will, and have been powerful enough to operate in the absence of the influencing party or parties. This is rendered highly improbable bjr the universal and undisputed testimony as to the strong and masterful personality of the testator, and the court have found that there is not a scintilla of evidence to sustain the allegation.
The only other point on which anything need be said is the testator’s charge in the will and codicil of a large sum as an advancement against the contestant and another son. The learned counsel for the appellants are too well versed in the law to question the right of a father to dispose of his estate even as against his children in such manner as he chooses, but they rest their case on the ground that the provision as to said advancement was made under a mistake of fact, sufficiently material and sufficiently shown by the testator’s assigned reasons, to require the setting aside of this part of his will. The crucial question however is not whether the alleged fact was or might be actually established to the satisfaction of another person or tribunal, but whether it was a clear mistake on the part of testator which misled him, or was a conclusion reached by his own judgment though different from that which the court or a jury might reach on the same information. If the latter it cannot be assailed however unreasonable it may seem. The testator was entitled to form his own judgment and to act upon it without regard to whether it agreed with that of others or not. The evidence shows that the direction as to the charge of the advancement against both his sons was the result of the testator’s deliberate judgment and intention. On this point we adopt the language of the court below: “ It is true that in his family book the debt which the will directs shall be charged jointly against two of his sons, is charged against one of them *59only; but tbat he entertained the idea that there were circumstances which made it proper to charge it, ultimately, against both, is clearly indicated by his letter to them of December 30, 1892. The suggestion that this letter emanated from another son, the half-brother of the two thus jointly charged by the will, is absolutely without support by the evidence. It was copied, at the instance of the testator, by the sister of the older brothers, the copy being sent, and the original, in his handwriting, retained ; while the letters of January 13 and January 18, 1893, from the son not charged in the book, expressing his willingness that ‘ anything that may be coming ’ to him may be ‘ pledged as security for any advance ’ to the other brother, ‘ in Arizona or Texas,’ or for any of his personal or the bank’s indebtedness, are a clear recognition of the fact not only that the idea was entertained, but that it was not irrational or without some substantial basis.”
Decree affirmed at the costs of appellants.